Citation Nr: 1714235	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy.  


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marines from August 1995 to August 1999 and on active duty in the U.S. Army National Guard from October 2001 to May 2002.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
The Veteran requested a Board hearing on his December 2011 VA Form 9.  A Board hearing was scheduled for March 2015.  See Board Correspondence dated February 2015.  The Veteran failed to report for the scheduled hearing, and did not request that the hearing be rescheduled.  His hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In June 2015, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action.  While pending return to the Board, the Veteran's attorney withdrew representation.  See May 2016 Correspondence.  The Veteran was notified of this withdrawal and advised that he could appoint another representative.  See Notification Letter dated October 2016.  To date, the record is silent as to a response from the Veteran indicating that a new representative has been appointed to assist with the present claim.  Therefore, the Board will proceed with the Veteran's claim as a pro se (unrepresented) claim.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's lumbar spine disorder, to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy, was not manifested in service; arthritis of the lumbar spine was not manifested in the Veteran's first postservice year; and his current lumbar spine disability is not shown to be related to his active service.    


CONCLUSION OF LAW

Service connection for a lumbar spine disorder, to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA medical records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board; however, he failed to report for the scheduled hearing.

The Veteran was also afforded VA medical examinations in August 2006, August 2010, and August 2015 for the lumbar spine.  In June 2015, the Board remanded for an adequate VA examination, which was completed in August 2015.  The Board notes that the former attorney for the Veteran argued that the prior August 2010 VA examination did not consider: (1) all the medical evidence, particularly from a private hospital; (2) contradicting x-ray reports; and (3) the Veteran's October 2008 diagnosis of disc bulging, canal stenosis, and bilateral facet arthropathy.  The former attorney also argued that the examiner was incompetent because he was a physician's assistant and not an orthopedist.  See Third Party Correspondence dated June 2014.  However, the Board finds that the August 2015 VA examination was adequate because it addressed the concerns raised by the Veteran's former attorney and, as will be shown below, was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  Additionally, the VA examiner is presumed to be competent in the absence of clear evidence to the contrary, as held by the United States Court of Appeals for the Federal Circuit in Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Notably, the Veteran has not asserted that the August 2015 VA examination is inadequate. 

Accordingly, the Board finds that there was substantial compliance with the June 2015 Board remand directives (see Stegall v. West, 11 Vet. App. 2689 (1998)).  In addition to the August 2015 VA examination, the Board requested that the August 2010 x-ray report be included in the Veteran's file.  This was included in the file.  As it stands, the record includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159 (c)(4) (2016).  The Board will address the merits of the claims.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.  

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 U.S.C.A. § 3.303(a) (2016).  

Service connection may also be granted for chronic disabilities, including arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this regard, the Board recognizes that mild facet joint arthropathy qualifies as arthritis, and therefore a chronic disease under 38 C.F.R. § 3.309(a) (2016).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1344 (32nd. ed. 2012) (defining facet joint arthropathy, also called facet joint arthritis, as a "type of spondylarthritis centered in facet joints, with disk degeneration and pain; [being] most common in the lumbar region....").  As such, 38 C.F.R. § 3.303(b) applies to the lower back disability issue on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1999).  

Here, the Veteran is seeking service connection for a lumbar spine disorder, to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy.  It is his contention that his current back pain was caused by marching and running during physical training while he was on active duty in the Marine Corps.  He also reports that he suffered lower back pain symptomatology since Marine service separation.  See August 2010 Third Party Correspondence.  

The evidence of record demonstrates that the Veteran has a current lumbar spine disability.  During a 2006 VA examination, the Veteran was diagnosed with lumbar strain.  According to private medical treatment records, in October 2008, the Veteran was diagnosed with lumbar strain after he was admitted to the hospital.  The Veteran asserted that he heard a pop and felt a sudden pain in his back while he was lifting firewood.  An October 2008 MRI of the lumbar spine showed that he had stenosis, central disc herniation, and bilateral facet arthropathy.  In the subsequent years to follow, the Veteran sought physical therapy to treat his back pain.  Due to his back problems, the Veteran complained that he could not continue the activities that he used to, such as playing with the kids and exercising.  The Veteran asserted that his back pain increased over the years.  Furthermore, in the August 2015 VA examination, the Veteran was diagnosed with lumbar strain.  Due to the Veteran's lumbar spine condition, he cannot sit for long periods of time.  The Veteran also reported that his lower back pain was a constant dull pain that increased when he bent forward.  

Next, the evidence of record supports a finding that the Veteran sustained an injury to his back while in service.  During the January 1995 medical entrance examination, the medical examiner found the Veteran to be qualified for service.  However, in the January 1995 report of medical history, the Veteran told the examiner that he had a curve in his spine.  According to the service treatment records, complaints of back pain were noted throughout the Veteran's service treatment records.  The Veteran had sharp pain in his lower back and numbness in his legs.  The Veteran stated that the pain originated when he was playing flag football.  Upon examination, the medical examiner found the spine to be normal and negative for any spasms or deformities.  In August 1996, the Veteran sought treatment again for lower back pain.  On examination, no deviation of the spine, rigidity, tenderness on palpation, deformity, or pain to touch was found.  Lower back strain was assessed and the Veteran was prescribed Motrin for the pain. Service treatment records from September and October 1996 note the Veteran's complaints of lower back pain.  The Veteran asserted that he was placed on light duty when he was diagnosed with back strain.  However, in May and June 1997, the Veteran did not report having any back pain.  The June 1999 medical separation examination was silent on back pain, but showed that the Veteran was diagnosed with scoliosis in grade school.  Additionally, in a May 2002 Initial Medical Review during the Veteran's service in the National Guard, the examiner did not note the Veteran had any back problems.  

Due to the fact that: (1) the Veteran's separation examination is silent on whether the Veteran was diagnosed with any arthritic problems of the spine; (2) the Veteran was not diagnosed until October 2008 with facet arthropathy of the lumbar spine, and; (3) private treatment records in February and March 2004 were silent on any back conditions, the Board concludes along with the other foregoing evidence that service connection for a lumbar spine disorder on the basis that it became manifested in service and persisted, is not warranted.  As there is no competent evidence that arthritis of the lumbar spine was manifested in the first post service year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).  

Regarding whether the Veteran's current lumbar spine disorder is otherwise related to his service, the weight of the probative evidence shows that the Veteran's disability is not related to his in-service activities.  Although the record contains conflicting evidence as to whether the Veteran's lower back disability is related to service, the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder, to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy.

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In weighing the evidence, the Veteran is entitled to the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  This does not mean that a claim must be granted because there is conflicting evidence.  Rather, the benefit of the doubt applies where there is compelling reason to favor the negative evidence over the positive and the issue is simply "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Turning to the nexus opinions of record, the Board finds the negative opinions to contain greater probative value.  When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Ultimately, in weighing medical evidence, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The primary pieces of evidence tending to prove a connection between the Veteran's lumbar spine disorder and his military service are the March 2015 private medical opinion and the Veteran's lay statements of an association.  This evidence is rebutted by the August 2006, August 2010, September 2014, and August 2015 VA medical opinions, with the greatest weight being given to the August 2015 medical opinion.  As discussed below, the weight of the evidence is against the Veteran's claim for service connection. 

Initially, the Board finds the Veteran's lay statements in support of establishing the nexus element are not competent, and thus, not probative evidence in support of the claim.  Here, the Veteran asserted in an August 2010 letter that his current back disability was caused by marching and running while in service.  However, previously in his service treatment records, the Veteran asserted that his back pain originated from playing flag football.  This inconsistency about the origination of the injury makes the Veteran's lay statements less credible.  
During an August 2010 VA examination, the Veteran also asserted that his chronic back pain increased over the years since his separation from service.  Although the Veteran is competent to report feelings of pain, he is not competent to opine as to whether such symptoms are related to his in service activities, such as marching, running, or playing flag football.  The Veteran is a layperson and lacks the training to opine regarding medical etiology; the question of whether a disability may be etiologically related to an in service event is one that is medical in nature and may not be resolved by mere lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the Veteran's lay belief has no probative value as to meeting the "nexus" element of direct service connection.  

Next, the Board weighs the conflicting medical opinions of record on whether there is a nexus to service.  The favorable nexus opinion, while competent, is not persuasive, and therefore should be assigned little probative weight.  In a March 2015 letter, a private physician provided a medical nexus opinion on behalf of the Veteran.  The private physician indicated that he had reviewed the Veteran's medical records from his military service, prior physicians, and VA medical center.  The purpose of the letter was to determine whether degenerative disease of the lumbar spine was related to the Veteran's military service.  Although the opinion discussed the Veteran's prior history of lower back pain, the physician concluded that there was a possibility that the Veteran's lower back pain might have been related to the Veteran's back injury that occurred in 1996 during service, but there was no way to know for sure.  Statements like this from doctors are, for all intents and purposes, inconclusive or speculative as to the origin of a disorder and the Veteran's military service.  Indeed, there is a line of precedent cases discussing the lesser probative value of opinions like this that contain such equivocal language, in effect indicating that what is posited "may" be true or that it is "possible", which is akin to saying it just as well "may not" be true or "not possible."  See Bostain v. West, 11 Vet. App. 124, 127-28, Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician too speculative).  See, too, Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998); and Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

Although the private physician diagnosed the Veteran with degenerative disease of the lumbar spine, the medical opinion failed to provide a sufficient and fully articulated reasoning on how this could be related to his in service activities.  Therefore, this private medical nexus opinion has little probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In August 2006 and August 2010, the VA examiners provided negative medical opinions against the claim.  Both of the medical opinions concluded that because the Veteran's medical separation examination was silent regarding lumbar back strain, then the Veteran's current back disability could not be related to his in service back condition.  However, these medical opinions did not discuss whether the Veteran's lumbar spine disability, to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy was caused by the Veteran's active service.  Therefore, these VA medical opinions have little probative value.   

In a September 2014 VA medical opinion, after review of the Veteran's medical records, the examiner opined that the Veteran's back condition (to include lumbar strain and findings of disc herniation, disc bulge/protrusion, and facet arthropathy) was less likely than not incurred in or caused by lumbar strain shown in service and /or physical training in service.  The examiner concluded that the Veteran's MRI findings in October 2008, as compared to the results of the lumbar x-rays in 1996, were more consistent with an acute injury and were not related to the Veteran's prior military service.  Due to the fact that this medical opinion is clearly supported by facts and not just data and conclusions, it is entitled to be given probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The August 2015 VA examination also contains a medical opinion that is supported by the record and clearly articulates the rationale for concluding that the Veteran's lumbar spine disability, to include lumbar strain, disc herniation, disc bulge/ protrusion, and facet arthropathy, was not related to his active service.  The VA examiner reviewed the Veteran's service treatment records and considered the October 2008 MRI of the lumbar spine that was given to the Veteran after the Veteran claimed he strained his spine while lifting firewood.  The VA examiner noted that the June 1999 Review of Medical Examination was silent for back disability.  The VA examiner reviewed the March 2004 and February 2004 private medical records and noted that they were also silent for back disability.  The VA examiner reviewed the August 2010 and August 2006 lumbar spine x-rays and determined that they were negative.  The examiner noted that the October 1996 x-ray did not reveal disc herniation, disc bulge/protrusion, or facet arthropathy.  The examiner opined that since the Veteran was diagnosed with lumbar strain in service and there was no medical evidence to support chronicity of the condition as the separation exam was silent for lumbar spine disability, then the Veteran's current lumbar spine disability to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy, was less likely than not caused by the Veteran's in service activities.  Due to the fact that this medical opinion is clearly supported by facts and not just data and conclusions, it is entitled to be given great probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, this negative opinion is the most probative and weighs greatly against the Veteran's claim.  

It is clear that there is not a nexus between the Veteran's current lower back disability and the Veteran's in service activities.  The favorable private opinion evidence is outweighed by the VA medical opinions against the claim.  Therefore, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Moreover, the Board also considered whether the Veteran has established continuity of symptomatology of his lumbar spine disorder, as a possible alternative to the nexus requirement for establishing service connection.  The Veteran asserted that his current back disability originated during his military service and, since then, has increased over the years.  Despite this assertion, the June 1999 separation examination is silent of any complaints of back pain.  The Veteran explained during his August 2015 VA examination that he did not report back pain during his separation examination because he was afraid of being placed on medical hold.  Furthermore, a May 2002 Initial Medical Review examination is silent of any complaints of back pain as well.  Also, the February and March 2004 private medical treatment records do not document any instances of back pain.  In August 2006, the Veteran was diagnosed with lumbar strain in a VA examination.  It was not until October 2008 that he was diagnosed with facet arthropathy of the lumbar spine after lifting firewood.  However, in the August 2015 VA examination, the Veteran reported he sought medical care for his back pain in 2004 after picking up firewood and continued to have pain since that time.  These inconsistencies make the Veteran's contention of a continuity of pain symptoms, while competent, less credible in support of his claim.  Therefore, it is not shown that the Veteran had a continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for a lumbar spine disorder, to include lumbar strain, disc herniation, disc bulge/protrusion, and facet arthropathy, is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


